DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 October 2021 has been entered.

Response to Amendment
Applicant's amendment filed on 05 October 2021 has been entered. Claims 21, 24, 29-30, 33, 35, 38, and 39 have been amended. Claim 1 has been cancelled. No claims have been added. Claims 2-41 are still pending in this application, with claims 2, 12, 17, 18, 21, 35, and 38 being independent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-22, 24-25, and 33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. (US 2007/0258247 A1, herein referred to as: Park).
Regarding claim 21, Park discloses (Figs. 3 and 12, and annotated Fig. 3 provided below for clarity) a display (Fig. 12) comprising: a light source (910, 110) having at least one of red, green, or blue diodes (paragraph [0046]); a sealing member (114, 115) sealing at least one of the red, green, or blue diodes (114 constitutes a protection layer, in the same manner as element 14, which surrounds the light-emitting body 113 that is exposed through the opening portion of 111, and protects the light-emitting body 113 within 111, while 115, in the same manner as element 15, covers the protection layer 114. Thus, as 114 and 115 close or make secure against element 111 so as to prevent at least partial access, leakage, or passage to 113 therein, 114 and 115 collectively form a sealing member which seals the at least one of the red, green, or blue diodes 113), the sealing member having a lens function (as shown by the light rays in Fig. 3); and lenses (930, 150) configured to diffuse light emitted from the light source (as shown in Figs. 3 and 12), 

    PNG
    media_image1.png
    928
    1818
    media_image1.png
    Greyscale

Regarding claim 22, Park discloses (Figs. 3 and 12) the light source comprises a plurality of light-emitting elements (i.e. the LEDs 113 of each element 910 in Fig. 12) that are arranged in a predetermined direction (as shown in Fig. 12).  
Regarding claim 24, Park discloses (Figs. 3 and 12) the light source (the series of elements 910, Fig. 12) comprises a series of light emitting diode blocks (the elements 111 upon which each LED 113 is mounted, in the series of light sources 910), wherein each light emitting diode block (111) contains and supports a light emitting diode (113) that is one of the at least one red, green, and blue diodes (as described in paragraph [0046] and as shown in Figs. 3 and 12).  
Regarding claim 25, Park discloses (Figs. 3 and 12) each light emitting diode block (111) comprises a concave portion therein (i.e. the concave portion in which 113 is disposed, Fig. 3), each concave portion supports one of the light emitting diodes (as shown in Fig. 3).
Regarding claim 33, Park discloses (Figs. 3 and 12) the light-incident surface (152 and 158) comprises the plane portion (158, upon which the roughening processing portion is formed, as shown in Fig. 3) opposed to the light source (110) and an optical function portion (i.e. the prismatic patterns forming said roughening processing portion) that is formed on the plane portion and scatters the light (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Sakai et al. (US 2007/0147073 A1, herein referred to as: Sakai).
Regarding claim 23, Park teaches or suggests (Figs. 3 and 12) the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction (i.e. a top side surface of the substrate 105 or 905, along the predetermined direction in which the light-emitting elements extend, as shown in Fig. 12).  
Park does not teach or suggest that the bottom surface comprises a roughening processing portion or a reflective film portion.
Sakai teaches or suggests (Fig. 2, paragraphs [0029]-[0030], and [0059]) an optical portion formed on a bottom surface (the roughened surface of the reflection surface 9) is a roughening processing portion (as recited in paragraph [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of forming a bottom surface with a roughening processing portion, such as taught or suggested by Sakai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of homogenizing light emission from the lenses, and/or scattering stray light reflected within the lenses towards the display.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Bell (US 1,456,585 A).
Regarding claim 23, Park teaches or suggests (Figs. 3 and 12) the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction (i.e. a top side surface of the substrate 105 or 905, along the predetermined direction in which the light-emitting elements extend, as shown in Fig. 12).  
Park does not teach or suggest that the bottom surface comprises a roughening processing portion or a reflective film portion.
Bell teaches or suggest (Figs. 1-2) the bottom surface (the bottom surface comprising portion 3, as shown in Figs. 1-2) comprises a roughening processing portion (3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of forming a bottom surface with a roughening processing portion, such as taught or suggested by Bell, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of providing a mounting feature to increase the coupling strength and/or friction between the bottom of the lens and the substrate.

Claims 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, and in further view of Hashimoto et al. (US 2004/0065894 A1, herein referred to as: Hashimoto).
Regarding claim 26, Park teaches or suggests all of the elements of the claimed invention, except for the concave portions are reflectors. 
Hashimoto teaches or suggests (Fig. 1, 3, 5, 9, and 16) a plurality of light emitting diode blocks (11a, 30, 50), each comprising a concave portion (11a, 11b, 30), wherein the concave portions (30) are reflectors (paragraphs [0006], [0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of the concave portions are reflectors, such as taught or suggested by Hashimoto, in order to improve the efficiency of the device (i.e. by directing stray light ahead of the light emitting diode chip).
Regarding claim 27, Park teaches or suggests all of the elements of the claimed invention, except for each concave portion comprises an optical member therein that diffuses light from the light emitting diodes.
Hashimoto teaches or suggests (Fig. 1, 3, 5, 9, and 16) each concave portion (30) comprises an optical member (50) therein that diffuses light from the light emitting diodes (paragraph [0103]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of each concave portion comprises an optical member therein that diffuses light from 
Regarding claim 28, Park teaches or suggests all of the elements of the claimed invention, except for each concave portion comprises an optical member therein that diffuses light from the light emitting diodes.
Hashimoto teaches or suggests (Fig. 1, 3, 5, 9, and 16) each concave portion (30) comprises an optical member (50) therein that diffuses light from the light emitting diodes (paragraph [0103]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of each concave portion comprises an optical member therein that diffuses light from the light emitting diodes, such as taught or suggested by Hashimoto, in order to increase the light scattering of light emitted from the light emitting diode chips.
Regarding claim 29, Park teaches or suggests all of the elements of the claimed invention, except for each of the optical members is the sealing member that seals the light emitting diodes. 
Hashimoto teaches or suggests (Figs. 1, 3, 5, 9, and 16) each of the optical members (50) is a sealing member (50) that seals the light emitting diodes (paragraph [0055]. Additionally, in regard to Fig. 1, the optical member 50 fills the concave reflector, and is formed with a convex emission surface to provide a lens function, as is also described in paragraph [0055], thus, the Hashimoto reference reasonably teaches optical members being sealing members that seal the light emitting diodes). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the 
Regarding claim 30, Park teaches or suggests all of the elements of the claimed invention, except for each of the optical members is the sealing member that seals the light emitting diodes. 
Hashimoto teaches or suggests (Figs. 1, 3, 5, 9, and 16) each of the optical members (50) is a sealing member (50) that seals the light emitting diodes (paragraph [0055]. Additionally, in regard to Fig. 1, the optical member 50 fills the concave reflector, and is formed with a convex emission surface to provide a lens function, as is also described in paragraph [0055], thus, the Hashimoto reference reasonably teaches optical members being sealing members that seal the light emitting diodes). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of each of the optical members is the sealing member that seals the light emitting diodes, such as taught or suggested by Hashimoto, in order to enclose and protect the light emitting device chips.
Regarding claim 31, Park teaches or suggests (Figs. 3 and 12) each lens fits over one of the light emitting diode blocks (as shown in Figs. 3 and 12). 
Regarding claim 32, Park teaches or suggests (Figs. 3 and 12) each lens fits over one of the light emitting diode blocks (as shown in Figs. 3 and 12). 

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Segawa (US 2007/0070616 A1).
Regarding claim 34, Park teaches or suggests all of the elements of the claimed invention, except for the light-emitting surface is smooth directly above the roughening processing portion.
Segawa teaches or suggests (Figs. 1 and 5) the light-emitting surface (i.e. the outer surface of 14) is smooth directly above the optical processing portion (i.e. the uppermost inner surface of 14 having 16 formed thereon, as shown in Fig. 5).
Therefore, it would have been obvious for a person of ordinary skill in the art, at the time that the claimed invention was made, to have modified the device of Park and incorporated the teachings of the light-emitting surface is smooth directly above the roughening processing portion, such as taught or suggested by Segawa, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of homogenizing the illumination emitted from the lens.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Sakai and Takekuma (US 2003/0067264 A1).
Regarding claim 35, Park teaches or suggests (Figs. 3 and 12) a display comprising: at least one red, green, or blue (paragraph [0046]) light emitting diode (113); at least one light emitting diode block (105, 111), each of the light emitting diode blocks having a concave profile (in which 111 is received, as shown in Fig. 3) and housing at least one light emitting diode 
Park does not teach or suggest that the bottom surface comprises a roughening processing portion disposed thereon.
Sakai teaches or suggests (Fig. 2, paragraphs [0029]-[0030], and [0059]) an optical portion formed on a bottom surface (the roughened surface of the reflection surface 9) is a roughening processing portion (as recited in paragraph [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of forming a bottom surface with a roughening processing portion, such as taught or suggested by Sakai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of homogenizing light emission from the lenses, and/or scattering stray light reflected within the lenses towards the display.
The combined teachings of Park and Sakai teach or suggest all of the elements of the claimed invention, except for the sealing member comprising a resin and containing a diffusing material.
Takekuma teaches or suggests (Fig. 1) an optical member (70) comprising a resin and containing a diffusing material (paragraph [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of the optical member comprising a resin and containing a diffusing material, such as taught or suggested by Takekuma, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of homogenizing light emission from the optical member.

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Sakai and Takekuma, as applied to claim 34 above, and in further view of Omata (US 2004/0201987 A1).
Regarding claims 36-37, neither Park, Sakai, nor Takekuma explicitly teach or suggest that each of the light emitting diode blocks houses more than one light emitting diode (as recited 
Omata teaches or suggests (Figs. 1-5, paragraph [0036]) each of the light emitting diode blocks houses more than one light emitting diode (as shown in Figs. 1-5); or wherein each of the light emitting diode blocks houses four light emitting diodes (as recited in paragraph [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of each of the light emitting diode blocks houses more than one light emitting diode (as recited in claim 36); or wherein each of the light emitting diode blocks houses four light emitting diodes (as recited in claim 37), such as taught or suggested by Omata, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the illumination output therefrom.

Claims 38-41 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park, in view of Hashimoto and Sakai.
Regarding claim 38, Park teaches or suggests (Figs. 3 and 12) a display comprising: a light source (111, 113) having at least one of red, green, or blue diodes (paragraph [0046]); a sealing member (114, 115, disposed above respective light sources) on the light source (as shown 
Park does not explicitly teach or suggest that said optical member contacts and seals the light source.
Hashimoto teaches or suggests (Fig. 3, 5, 9, and 16) said optical member is on the light source that contacts and seals the light source (as shown in Figs. 3, 5, 9, and 16).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Park and incorporated the teachings of said optical member is on the light source that contacts and seals the light source, such as taught or suggested by Hashimoto, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of enclosing and protecting the light sources from the surrounding environment.
The combined teachings of Park and Hashimoto teach or suggest all of the elements of the claimed invention, except for said bottom surface includes a roughening processing portion disposed thereon.
Sakai teaches or suggests (Fig. 2, paragraphs [0029]-[0030], and [0059]) an optical portion formed on a bottom surface (the roughened surface of the reflection surface 9) is a roughening processing portion (as recited in paragraph [0030]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of forming a bottom surface with a roughening processing portion, such as taught or suggested by Sakai, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, 
Regarding claim 39, Park teaches or suggests (Figs. 3 and 12) the light source comprises a series of light emitting diode blocks (as shown in Figs. 3 and 12), wherein each light emitting diode block contains and supports a light emitting diode (as shown in Figs. 3 and 12) that is one of the at least one of the red, green, or blue diodes (paragraph [0046]).
Regarding claim 40, Park teaches or suggests (Figs. 3 and 12) each light emitting diode block comprises a concave portion therein (as shown in Fig. 3), each concave portion supports one of the light emitting diodes (as shown in Fig. 3).
Regarding claim 41, Park does not explicitly teach that the concave portions are reflectors.
Hashimoto teaches or suggests (Fig. 3, 5, 9, and 16) a plurality of light emitting diode blocks (11a, 30, 50), each comprising a concave portion (11a, 11b, 30), wherein the concave portions (30) are reflectors (paragraphs [0006], [0058]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to have modified the device of Park and incorporated the teachings of the concave portions are reflectors, such as taught or suggested by Hashimoto, in order to improve the efficiency of the device (i.e. by directing stray light ahead of the light emitting diode chip).
Allowable Subject Matter
Claims 2-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record does not teach, or merely suggest, a lens configured to diffuse light emitted from a light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a light guide portion…a light-emitting surface…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source, in combination with all of the limitations of claim 2.
Claims 3-11 are indicated allowable as they depend upon and further limit claim 2.
Regarding claim 12, the prior art of record does not teach, or merely suggest, a light source unit, comprising: a light source; and a lens configured to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a light guide portion…a light-emitting the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source, in combination with all of the limitations of claim 12.
Claims 13-16 and 19-20 are indicated allowable as they depend upon and further limit claim 12.
Regarding claim 17, the prior art of record does not teach, or merely suggest, a backlight apparatus, comprising: a light source unit comprising a light source; a lens to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a light guide portion…a light-emitting surface…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion; and a supporting member to support the light source unit, wherein the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source, in combination with all of the limitations of claim 17.
Regarding claim 18, the prior art of record does not teach, or merely suggest, a display apparatus, comprising: a light source unit including a light source; a lens to diffuse light emitted from the light source, the lens comprising: a concave light-incident surface including a plane portion opposed to the light source and an optical function portion that is formed on the plane portion and scatters the light…a light guide…a light-emitting surface…a bottom surface including a print processing portion, a roughening processing portion, or a reflective film portion; a supporting member…a light transmission control panel…the light source comprises a plurality of light-emitting elements that are arranged in a predetermined direction, the lens is elongated in the predetermined direction, and the print processing portion, the roughening processing portion, or the reflective film portion of the bottom surface contacts a side surface of a substrate of the light source along the predetermined direction, the side surface being parallel to a shortest line between the plane portion and the light source, in combination with all of the limitations of claim 18.

Response to Arguments
Applicant's arguments filed 05 October 2021 have been fully considered but they are not persuasive. 	
In response to Applicant’s arguments that Park failed to disclose, or merely suggest, “…a light source having at least one of red, green, or blue diodes…a sealing member sealing at least one of the red, green, or blue diodes, the sealing member having 
Additionally, the Examiner notes that the term “sealing member” does not explicitly define the manner in which the diode is to be sealed (i.e. hermetically, watertight, airtight, etc.), nor are there any limiting definitions presented in the instant disclosure that would otherwise limit the term “sealing member” to any particular type of seal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






























































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875